Motion denied as being unnecessary. Under section 1336 of the Code of Civil Procedure, where final judgment is rendered in the court below after the refusal by the Appellate Division of a new trial upon an application made in the first instance at a term thereof, the party aggrieved may appeal directly from the final judgment to the Court of Appeals. The final determination of this court herein being in effect a modification of the judgment directed by the trial court, such appeal may be taken as of right. (Code Civ. Proe. § 190, subd. 1.) Present — Clarke, P. J., Laughlin, Dowling, Merrell and Greenbaum, JJ.